                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                               Case No. 8:12-cr-245-T-27AAS

ALEXANDER SHEVGERT
________________________________/

                                            ORDER

       BEFORE THE COURT is correspondence from Defendant Shevgert, in which he seeks

clarification on various matters and to vacate his convictions. (Dkts. 84, 85, 86, 87). No response

is necessary. His correspondence seeking to vacate his convictions, construed as a motion under

28 U.S.C. § 2255, is DISMISSED (Dkt. 86), and his requests for clarification are DENIED (Dkts.

84, 85, 87).

       Shevgert pleaded guilty to using a facility of interstate commerce with intent that a murder

for hire be committed (Count One), and soliciting the commission of a crime of violence (Count

Two) (Dkts. 1, 53). He was sentenced to 120 months imprisonment as to Count One and a

consecutive term of 115 months as to Count Two. (Dkt. 59). He did not appeal. He filed a “Motion

Relief from Judgment or Order [Federal Rule of Civil Procedure 60(b)(5) & (6)],” which was

construed as a motion to vacate his convictions under 28 U.S.C. § 2255. (Dkts. 61, 63). Consistent

with Castro v. United States, 540 U.S. 375 (2003), he was notified that a subsequent § 2255 motion

would be subject to the restrictions on second or successive motions and was provided an

opportunity to withdraw the motion. (Dkt. 63 at 3-4). Rather than withdraw the motion, Shevgert

filed pleadings in which he argued that his construed § 2255 motion should be considered,


                                                1
notwithstanding its apparent untimeliness. (Dkts. 67, 68, 72). His claims were denied as untimely,

procedurally defaulted, and without merit. See Case No. 8:16-cv-1072-T-27AAS, ECF: 13 (M.D.

Fla. May 14, 2019).

             In his “Request for Facts Underlying Elements of Crimes of Conviction,” Shevgert

“request[s] an identification of the facts supporting selected elements of my crimes of conviction

in this case,” and “pray[s] for all available relief, including dismissal of one or both counts due to

actual innocence and the lack of jurisdiction, considering the lack of a factual basis for the

charges.” (Dkt. 86 at 1, 7). Specifically, as to Count One, he contends that his Indictment and the

stipulated factual basis do not reference “payment, a promise to pay, nor an agreement to pay

anything of pecuniary value.” (Id. at 2-3). And as to Count Two, he contends that the stipulated

factual basis does not identify the crime of violence that he solicited another individual to commit.

(Id. at 4-6).1

         Because Shevgert seeks to vacate his convictions “due to actual innocence and the lack of

jurisdiction, considering the lack of a factual basis for the charges,” the motion is recharacterized

as a § 2255 motion. See Zamor v. United States, 827 F. App’x 939, 945 (11th Cir. 2020) (citations

omitted). Following notice and an opportunity to withdraw pursuant to Castro, his prior § 2255

motion was denied on the merits. Accordingly, without authorization from the Eleventh Circuit,


         1
           At his change of plea hearing, Shevgert acknowledged that while he was incarcerated, he solicited other
inmates to kill three individuals and had in-person meetings, phone calls, and email exchanges with an undercover
detective posing as a hitman. (Dkt. 79 at 26-28). Shevgert further stipulated that

               As payment for the murders of the three individuals, [he] provided the hitman with detailed
               information regarding a friend of his identified herein as J.S., who Shevgert believed had
               a substantial amount of valuable personal property at his home. Shevgert instructed the
               hitman to commit a robbery of J.S. and to steal J.S.’s property and sell the stolen items in
               payment for the murders.

(Id. at 27-28).
                                                            2
this Court lacks jurisdiction to consider his second or successive motion, which is due to be

dismissed. See Barbary v. United States, 769 F. App’x 888, 890 (11th Cir. 2019); Boykin v. United

States, 592 F. App’x 809, 812 (11th Cir. 2014) (finding that denial of § 2255 motion as untimely

renders subsequent motion second or successive).2 Even if the motion is not recharacterized as a §

2255 motion and dismissed for lack of jurisdiction, it is unsupported by authority entitling him to

relief and is due to be denied.

        In other correspondence, Shevgert seeks clarification as to the identity of a purported

speaker during his change of plea hearing. (Dkt. 84). The transcript’s inclusion of the speaker

appears to be a clerical error. See (Dkt. 79 at 1-2, 25-26). In any event, Shevgert does not specify

the relief he seeks, and he provides no authority in support of his request for relief. Accordingly,

the motion is denied.

        Shevgert also observes that his judgment reflects that “the Court recommends to the Bureau

of Prisons that [he] shall be subject to community control while incarcerated.” (Dkt. 85); see (Dkt.

59 at 2); (Dkt. 58 at 1). He seeks clarification on the meaning of “subject to community control.”3

(Dkt. 85). However, he provides no authority in support of the proposition that, by way of a motion

for clarification, this Court can interpret the meaning of language included in a judgment entered

by a different judge. See United States v. Garza-Mendez, 735 F.3d 1284, 1287-88 (11th Cir. 2013)

(rejecting order clarifying sentence because, among other things, it was not issued by the

sentencing judge). And to the extent he seeks to challenge the execution of his sentence, such


         2
           A certificate of appealability is not required to appeal the dismissal of a § 2255 motion as second or
successive. See United States v. Casado, 819 F. App’x 788, 790 (11th Cir. 2020) (citations omitted).
        3
         Shevgert asserts that the Bureau of Prisons “uses the term ‘community custody’ to mean Halfway House
(RRC) or House Arrest/Home Confinement.” (Dkt. 85); see also Woodall v. Fed. Bureau of Prisons, 432 F.3d 235,
239-40 (3d Cir. 2005) (explaining “community confinement” and related facilities).
                                                       3
challenges are properly raised in a § 2241 petition, which requires him to exhaust available

administrative remedies before he can obtain relief. See Davis v. Warden, FCC Coleman-USP I,

661 F. App’x 561, 562-63 (11th Cir. 2016) (citations omitted). Accordingly, the motion is denied.4

                                                 CONCLUSION

         Defendant Shevgert’s construed § 2255 motion (Dkt. 86) is DISMISSED, and his

remaining motions (Dkts. 84, 85, 87) are DENIED.

         DONE AND ORDERED this 4th day of May, 2021.




                                                       /s/ James D. Whittemore
                                                       JAMES D. WHITTEMORE
                                                       United States District Judge
Copies to: Defendant, Counsel of Record




         4
           Shevgert also filed correspondence in which he requests an update as to the status of his motions and
information relating to his counsel’s failure to request payment for services pursuant to the Criminal Justice Act. (Dkt.
87 at 1). In light of this order, the request for a status update is denied as moot, and the motion is otherwise denied
due to Shevgert’s failure to specify his requested relief and the authority supporting the request. He was previously
notified that counsel “never submitted a CJA expense voucher and the clerk’s records indicate no money was paid to
[counsel].” (Dkt. 83 at 2). Although Shevgert requests information as to whether counsel failed to request payment
for services as to other defendants and the practices of “other CJA lawyers in this Court,” he cites no authority
supporting his request for such disclosure. See, e.g., 18 U.S.C. § 3006A(d)(4)(A) (noting that the “amounts paid . . .
shall be made available to the public by the court upon the court’s approval of the payment” (emphasis added)).
                                                           4
